--------------------------------------------------------------------------------


CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the "Agreement") is made this 1st day of January
2018, between Kelvin Medical, Inc., a Nevada Corporation, and Mike Hogue, an
individual (the "Consultant").
RECITALS
A. The Company desires to be assured of the association and services of
Consultant in order to avail itself of Consultant's expertise, skills,
abilities, background and knowledge, to advise it upon certain marketing,
administrative, corporate and business operations, and therefore desires to
engage Consultant upon the terms and conditions herein contained.
B. Consultant agrees to be engaged and retained by the Company and upon the
following terms and conditions.
NOW, THEREFORE, in consideration of the recitals, promises and conditions in
this Agreement, the Consultant and the Company agree as follows:
1. Consulting Services. The Company herby retains Consultant to advise it
regarding certain marketing, administrative, and third-party service providers,
and more specifically with regard to preparation of Blog/Board Content.
Additionally, Consultant shall be tasked with the following;
(a)  Working alongside the CEO and CFO of the Company, develop and execute all
investor relation functions including crafting the overall strategy and tactics
for implementation; and

(b)  Communicating either via email or phone on behalf of the Company any public
facing information in an articulate and professional manner to prospective
investors in a manner that the investor may understand the direction of the
Company; and

(c)  Develop relationships with prospective and current investors that seek
understanding of information publicly filed, this includes managing real- time
Q&A submitted by prospective or current shareholders; and

(d)  Provide oversight to iHub, Yahoo, and other media platforms, that impact
the Company's message; and

(e)  Provide information necessary for preparation of the Annual Report and
other financial communications; and

(f)  Manage and work directly with outside investor relations consultants; and

(g)  If requested by the Company, travel to investor meetings and events with
management (all expenses paid); and

(h)  Monitor and analyze data relating to trading activity, relevant industry
data and peer company performance.

1

--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall be for a period of six months
commencing January 1, 2018, and is renewable for successive six-month terms by
mutual agreement of the parties, and may be terminated by either party in
writing with thirty days notice.
3. Compensation of Consultant. The Company hereby agrees to compensate
Consultant $1,000 per month, payable in advance via invoice submitted by
Consultant upon the first of each month. Further, the Company shall issue, or
cause to be issued, 100,000 Restricted Shares of the Company's Common Stock.
4. Relationship of Parties. This Agreement shall not constitute an employer-
employee relationship. It is the intention of each party that Consultant shall
be an independent contractor and not an employee of the Company. Consultant
shall not have the authority to acts as the agent of the Company except when
such authority is specifically delegated to Consultant by the Company. Subject
to the express provisions herein, the manner and means utilized by the
Consultant in the performance of Consultant's services hereunder shall be under
the sole control of the Consultant. All compensation paid to Consultant
hereunder shall constitute earnings to Consultant from self-employment income.
The Company shall not withhold any amounts therefrom as federal or state income
tax withholding from wages or as employee contributions under the Federal
Insurance Contributions Act (Social Security) or any similar federal or state
law applicable to employers or employees.
5. Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or when deposited in the United States mail, postage prepaid,
addressed to the other party at the address appearing at the end of this
Agreement. Either party may change its address by written notice made in
accordance with this section.
6. Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives,
administrators, executors, successors, subsidiaries and affiliates.
7. Governing Law. This Agreement is made and shall be governed and construed in
accordance with the laws of the state of Nevada and it is agreed that
jurisdiction and venue of any actions pertaining to this Agreement will be in
Nevada.
8. Assignment. Any attempt by either party to assign any rights, duties or
obligations which arise under this Agreement without the prior written consent
of the other party shall be void, and shall constitute a breach of the terms of
this Agreement.
9. Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the Company and the Consultant. No promises, guarantees,
inducements, or agreements, oral or written, express or implied, have been made
other than as contained in this Agreement. This Agreement can only be modified
or changed in writing and signed by the party or parties to be charged.
10. Litigation Expenses. If any action at law or in equity is brought by either
party to enforce or interpret the terms of this Agreement, the prevailing party
shall be entitled to reasonable attorney's fees, costs and disbursements in
addition to any other relief to which it is entitled.
11. Signatures. By signing below, the undersigned do hereby acknowledge that
they have read, understood and agree to the terms of this Agreement, that they
have had the opportunity to review this Agreement with independent counsel and
that they do hereby desire to enter into this Agreement under the terms and
conditions set forth herein.
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
KELVIN MEDICAL, INC. MIKE HOGUE


By: /s/William Mandel   By:  /s/Mike Hogue
       William Mandel, CEO/President                                    Mike
Hogue




2